        Case 2:19-cr-00008-SAB           ECF No. 232        filed 08/19/21       PageID.745 Page 1 of 2
 PROB 12C                                                                              Report Date: August 19, 2021
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                            Aug 19, 2021
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Shawnee Birdtail                          Case Number: 0980 2:19CR00008-SAB-3
 Address of Offender:                                                                     Spokane Valley,
                        Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: February 26, 2021
 Original Offense:        Harboring a Fugitive from Justice, 18 U.S.C. § 1071
 Original Sentence:       Prison - 304 days                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Patrick J. Cashman                 Date Supervision Commenced: March 10, 2021
 Defense Attorneys:       John Barto McEntire, IV            Date Supervision Expires: March 9, 2024
                          Payton B. Martinez


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/24/2021, 06/09/2021, 06/15/2021, 07/09/2021and 07/14/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            12          Special Condition #3: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to your
                        ability to pay. You must allow full reciprocal disclosure between the supervising officer and
                        treatment provider.

                        Supporting Evidence: It is alleged that Ms. Birdtail violated special condition number 3 of
                        her supervised release by failing to attend a substance abuse treatment group session, at
                        Pioneer Human Services (PHS), on or about, August 9, 2021.

                        On March 10, 2021, supervision commenced in this matter. Ms. Birdtail entered inpatient
                        treatment at Pioneer Center East (PCE) that same day. On March 11, 2021, a supervision
                        intake was completed by telephone. All intake documents were emailed to her counselor at
                        PCE. Ms. Birdtail’s judgment was read to her over the telephone. She signed the documents
                        in the presence of her counselor, indicating an acknowledgment of the conditions imposed
                        by the Court, to include special condition number 3, noted above.
Case 2:19-cr-00008-SAB   ECF No. 232   filed 08/19/21   PageID.746 Page 2 of 2
